Title: To John Adams from Hezekiah Veatch, 2 June 1798
From: Veatch, Hezekiah
To: Adams, John



2 June 1798

At a Respectable meeting of the Citizens Inhabitants of the upper part of Montgomery County and State of Maryland convened by Advertisement on the 2nd. day of June 1798 at Messrs. Medleys and Hoggins’s Tavern, in order to consider and communicate our Opinions relating to the Political Situation of the United States and the Conduct of the Legislative and Executive Authority of our Federal Government to Foreign Nations and ourselves, snd the Members then present proceeded to choose a Committee for that Intent and purpose. Æneas Campbell in the Chair Hezekiah Veatch Secretary— The following resolutions were unanimously agreed to—
To the Honourable the President and Congress of the United States of America— We the Citizens Inhabitants of the upper part of Montgomery County and State of Maryland being deeply impressed at this Eventful and interesting period with the critical and alarming situation of our Country, and having taken the Same into our serious Consideration, think it a duty we owe to our Nation ourselves and to our Posterity, thus to declare to the World our approbation of the proceedings and present Conduct of the legislative and Executive Authority of the United States—And convinc’d and fully satisfied as we are, that their Conduct has been and still is just and impartial to Foreign Nations and ourselves, And that those internal Regulations which have been and now are established for the preservation of Peace, are in their Nature proper, and that they have been fairly and duly executed, and that the measures adopted by the President relating to our foreign affairs, and his solicitude to accommodate and settle all existing differences upon terms compatible with the safety interest and dignity of the United States, afford additional proof of his attention Integrity and firmness which have always marked his official Character, and that in his ability Integrity and firmness we place the most entire confidence.
Therefore resolved Unanimously that we do highly approve of the Conduct of the President of the United States in his late appointment of our Envoys, and their instructions to France, in order to preserve peace upon Honourable Terms; that being our first Object—if to be obtained.
Resolved that we do highly approve of the conduct of the Legislative and Executive part of our Government and the impartial measures they have taken with regard to foreign nations and that those Internal regulations which have been and now are established for the preservation of Peace within the United States and that they have been fairly and duly executed—
Resolved therefore that we will to the utmost of our power at all times support maintain and defend the Freedom and Independence of the United States and the Government as now established, and show to the world that we are not a divided People, and that we hold our Government and States Legislative and Executive Authority thereof in high estimation and will unite as one Man to protect and defend it and them, and that having secured our Rights, are determined to carry into effect such measures as the President and constitutional Authorities shall in their wisdom think best calculated for the preservation of our Liberties—and that nothing on our part shall be wanting which the Honour, safety, prosperity and Independence of our Country may require—
And may the Great Author and giver of Good Councils still dispose and enable the Legislative and Executive part of our Government, and the People, to fulfil their respective duties wisely at this eventful and interesting Period—And we shall have nothing to fear.
Resolved that a Copy of the above Resolutions be sent to the President of the United States.
Signed by order and in behalf of the meeting

Aneas Campbell ChairmanHezekiah Veatch Secretary